Citation Nr: 0802919	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-35 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September and December 2001 rating 
decisions of the RO in Chicago, Illinois, which, in pertinent 
part, denied service connection for PTSD and hypertension.  

In June 2007, the Board denied a motion to advance the case 
on the docket due to financial hardship.  See 38 U.S.C.A. § 
7107; 38 C.F.R. § 20.900(c) (2007).

The Board remanded this case in August 2007 to provide the 
veteran a hearing before the Board.  The veteran testified 
before the undersigned at a November 2007 videoconference 
hearing.  A transcript has been associated with the file.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, the Board must remand these claims.  It is 
necessary to remand these claims to ensure full and complete 
compliance with the duty-to-notify provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The U.S. 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

On the claim for PTSD, the Board must remand to supplement 
the record.  The Board is aware that, in an attempt to 
expedite PTSD claims, electronic copies of unit records were 
provided to VA by the Department of Defense.  The ROs are 
able to search these records to find supporting evidence in 
PTSD claims without the need to refer the claims to an 
external agency.  In this case, the RO undertook this 
research and generated a June 2004 statement for the record, 
indicating that the unit records searches for a mortar or 
rocket attack on Long Binh in January or February 1970, a 
ground attack on Bien Hoa sometime during the veteran's tour 
and a ammunition dump explosion at Cu-Chi in August 1970 had 
revealed none of these events.  The RO did not, however, 
associate the unit records with the claims file.  VA has a 
duty to obtain all outstanding identified records that are in 
the possession of VA adjudicators during the consideration of 
a claim.  The Board must remand to have the unit records from 
the searches associated with the file to enable appellate 
review.  The Board emphasizes that the searches should be 
from relevant units, i.e. the unit to which the veteran was 
assigned, or the unit having responsibility for the relevant 
area, and be from within a search window not exceeding 60 
days.  These include the three above stressors covered by the 
June 2004 statement for the record.

On the claim for hypertension, the only letter sent to the 
veteran in June 2004 concerned entitlement to service 
connection for hypertension on direct and presumptive bases.  
The Decision Review Officer then proceeded to deny the claim 
on direct, presumptive and secondary bases.  Since the 
evidence needed to substantiate the veteran's claim on a 
secondary basis differs significantly than that needed to 
show entitlement on a direct basis, the Board is constrained 
to remand the issue for compliance with the notice provisions 
contained in this law and to ensure the veteran has had full 
due process of law.


Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to this claim, 
including the requirements to establish 
service connection for hypertension on a 
secondary basis.  The notice should also 
inform the veteran that he should provide 
VA with copies of any evidence relevant to 
these claims that he has in his 
possession.  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.

2.  The RO should associate the unit 
records resulting from the searches 
conducted regarding the veteran's 
stressors.  The records should be from the 
unit to which the veteran was assigned, or 
the unit having responsibility for the 
relevant area, and be from within a search 
window not exceeding 60 days.  The three 
searches performed for the June 2004 
statement for the record should be 
revisited.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



